           Case 2:20-cv-01077-LRH-EJY Document 53
                                               52 Filed 01/04/21
                                                        12/23/20 Page 1 of 2
                                                                           3




1
     Price Law Group, APC
     5940 S. Rainbow Blvd., Suite 3014
2    Las Vegas Nevada, 89118
3    Phone: 702-794-2008
     alpert@pricelawgroup.com
4

5    Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff,
6    Aaron Blazevich
7
                          UNITED STATES DISTRICT COURT
8                              DISTRICT OF NEVADA
9

10   AARON BLAZEVICH,                          Case No.: 2:20-cv-1077-LRH-EJY
11                Plaintiff,
                                               STIPULATION AND ORDER OF
12         v.                                  DISMISSAL OF DEFENDANT
13
                                               EXPERIAN INFORMATION
     EXPERIAN INFORMATION                      SOLUTIONS, INC
14   SOLUTIONS, INC, EQUIFAX
15
     INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, SYNCHRONY
16   BANK, AND PORTFOLIO
17   RECOVERY ASSOCIATES, LLC.

18                Defendants.
19

20         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Aaron Blazevich
21   and Defendant Experian Information Solutions, Inc (“Experian”), by and through
22   undersigned counsel, hereby stipulate that all claims against Experian, shall be
23   dismissed from this action with prejudice. The parties shall bear their own
24
     attorneys’ fees and costs.
25
     //
26
     //
27
     //
28



                                             -1-
          STIPULATION OF DISMISSAL OF DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC
         Case 2:20-cv-01077-LRH-EJY Document 53
                                             52 Filed 01/04/21
                                                      12/23/20 Page 2 of 2
                                                                         3




1
                                         RESPECTFULLY SUBMITTED,

2                                        PRICE LAW GROUP, APC
3
     DATED: December 23, 2020            /s/Steven A. Alpert
4                                        Steven A. Alpert, NV Bar #8353
                                         5940 S. Rainbow Blvd., Suite 3014
5                                        Las Vegas Nevada, 89118
6
                                         Phone: 702-794-2008
                                         alpert@pricelawgroup.com
7                                        Attorneys for Plaintiff,
                                         Aaron Blazevich
8

9
                                         NAYLOR & BRASTER
10
                                         /s/ Andrew J. Sharples
11                                       ANDREW J. SHARPLES
12                                       Nevada Bar No. 12866
                                         1050 Indigo Drive, Suite 200
13                                       Las Vegas, NV 89145
14                                       Telephone: (702) 420-7000
                                         Facsimile: (702) 420-7001
15
                                         Email: asharples@nblawnv.com
16                                       Attorneys for Defendant
                                         Experian Information Solutions, Inc
17

18
                                   IT IS SO ORDERED:

19
                                   _______________________________________
20                                 LARRY
                                   UNITEDR. STATES
                                            HICKS DISTRICT COURT JUDGE
                                   UNITED STATES DISTRICT JUDGE
21
                                            this 4th day of January, 2021
                                   DATED: _______________________________
22

23

24

25

26

27

28



                                           -2-
        STIPULATION OF DISMISSAL OF DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC
